  8:18-cr-00312-JFB-SMB Doc # 89 Filed: 04/19/21 Page 1 of 2 - Page ID # 329




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                 8:18CR312
                                            )
      vs.                                   )
                                            )                   ORDER
LAWRENCE HENDERSON and                      )
KENDALL MILLER,                             )
                                            )
                    Defendants.             )


      This matter is before the court on the defendant, Kendall Miller’s Unopposed
Motion to Continue Trial [87]. Counsel is awaiting Brady materials from the government
and, once the materials are received, needs additional time to reach a mutually
acceptable resolution short of trial. For good cause shown,

      IT IS ORDERED that the Motion to Continue Trial [87] is granted, as follows:

      1. The jury trial, for both defendants, now set for April 27, 2021, is continued to
         July 6, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendants in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s date
         and July 6, 2021, shall be deemed excludable time in any computation of time
         under the requirement of the Speedy Trial Act. Failure to grant a continuance
         would deny counsel the reasonable time necessary for effective preparation,
         taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A)
         & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.


      DATED: April 19, 2021.

                                                BY THE COURT:


                                                s/ Susan M. Bazis
                                                United States Magistrate Judge
8:18-cr-00312-JFB-SMB Doc # 89 Filed: 04/19/21 Page 2 of 2 - Page ID # 330
